Opinion by
Henderson, J.,
This appeal arises out of the same facts involved in the appeal of the defendant from the judgment of the court of common pleas No. 3 of Allegheny county in which Jacob McCollum and Matilda McCollum, his wife, were the plaintiffs and in which judgment were rendered in favor of the plaintiffs. In an' opinion this day handed down, McCollum v. Pitts. Rys. Co. (No. 1), ante, p. 637, we held that the case was properly submitted to the jury and that the verdict in favor of Mrs. McCollum should be sustained. For the reasons stated in that opinion we overrule the assignments of error and affirm the judgment in this case.